Loring, J.,
delivered the opinion of the court:
In this case it was alleged and proved that the petitioner, Edwin L. Moore, was an assistant paymaster in the army, and as such was ordered on the 13th day of October, 1864, to proceed from Washington, D. C., to Winchester, Virginia, to pay certain troops of the army commanded by Major General Sheridan; that in obedience to and in the execution of his orders the petitioner started on the Baltimore and Ohio railroad, and that while en route towards Winchester on said railroad the cars were captured by the public enemy, viz., by Moseby’s guerillas, between Harper’s Ferry and Martinsburg, Virginia.
When captured the petitioner had in his possession government funds and pay-rolls or vouchers amounting to -$64,236 30, viz., sixty thousand dollars in United States currency, and pay-rolls or vouchers upon which he had paid in the performance of his duties $4,100, and a further sum of $136 30 in small notes, together with his check-book and official papers, all of which were necessarily carried with him for the performance of his duties, and were in a tin box. This tin box and all of its contents were taken by the enemy, whose force could not be resisted, and were thus lost without fault of the petitioner.
That at the time the railroad was considered, and published by its officers, as safe, the army of General Sheridan was between the road and the enemy, the guard had been removed from the road because it was considered unnecessary, the trains ran regularly, and there was no reason for anticipating or fearing the incursion made, and the road was the line of travel'on which the petitioner’s orders required him to proceed.
Upon these facts we think it clear that the loss of the said funds and effects belonging to the United States in the possession of the petitioner could not have been prevented by him, and occurred “ without fault or negligence ” on his part, and a decree will be made to that effect.